Title: From Thomas Jefferson to Albert Gallatin, 10 January 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                     Jan. 10. 06.
                        
                        I have been too long in answering several matters recieved from you: but I have not had an earlier moment in
                            which it could be done.
                        The appointment of a Surveyor General of Louisiana by the Governor can have no effect respecting the public
                            lands. it is possible that the former laws, still subsisting, may have authorized the appointment of such an officer by
                            the Governor, to execute surveys by orders of courts &c.
                        Considering that the occupiers of the mines have been permitted to work them for thirty odd years, & that
                            we may shortly expect a report from the Commrs. which will let us know our own exactly, I should think it best not
                            to remove them abruptly, which might be ruinous to them, but to instruct the Govr. to notify them that those working
                            what shall appear to be public property will be removed in the course of the present year, & in the mean time advise
                            them to be preparing to withdraw as early as they can. this instruction or any other you prefer, should I presume go from
                            yourself to the Govr.
                        Wilkerson mentions having sent you a copy of the Spanish regulation forfieting lands for non-improvement. I
                            should be glad to see it.
                        The validity of the Georgia tax on bank stock seems likely to be placed in it’s proper channel, the
                            judiciary. it is best to leave it there.
                        Mr. Livingston, who recieved the remittance for books from Paris, never furnished any account. I awaited his
                            coming here in hopes he could furnish an account, or gives us such facts as might enable us to state it. he said he was
                            unable to do it; but as the money for paiment had been precisely drawn from our bankers, he supposed they had rendered an
                            account to you which shewing what remained in their hands, would shew what had been paid. have you such an account? if
                            not, possibly mr Beckley & myself, clubbing our papers, may make up an account near to the truth, & subject to future
                            correction. affectionate salutations.
                    